DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 11/03/2020 is accepted and entered. Applicant’s amendments to the claims have overcome the previous claim objection and the objection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Chmielewski is now cited in combination with Takino to teach the article of Claim 1.
Claim Objections
Claim 39 is objected to because the language “coupled the proximal portion” should read “coupled to the proximal portion”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 39 is unclear because the claim requires that the distal and proximal portions be coupled together at the first and second tack-down regions, and then uncoupled in the space between the two tack-down regions. However, Claim 1 indicates that the distal and proximal portions are connected by a fold in material. It is unclear if the claim is intended to further limit the fold limitation or if this is a separate limitation. For the purpose of compact prosecution, the terms coupled and uncoupled are being interpreted as bonded and unbonded and not as further describing the fold portion of the article.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-10, 12, 16, 17, 22, 23, 31-33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Takino et al (US 2017/0128281) in view of Chmielewski et al (US 6699228).
Regarding Claim 1, Takino discloses an absorbent article (diaper 10, Fig. 4) including a front waist region (13, Fig. 4), a rear waist region (14, Fig. 4), a crotch region (15, Fig. 4), a longitudinal axis (P, Fig. 4) and a lateral axis (Q, Fig. 4), the absorbent article (10, Fig. 4) comprising:
a chassis (12, Fig. 4) including an absorbent body (85, Fig. 4), the chassis (12, Fig. 4) including a body facing surface (interior surface of body side liner 84, Fig. 4) and a garment facing surface (exterior surface of barrier sheet 86, Fig. 4) and having a first 
a pair of containment flaps (lateral portions of wrapping sheet 87, Figs. 4 and 5; ¶ [0043]) including a first containment flap (left lateral portion of wrapping sheet 87, Figs. 4 and 5) and a second containment flap (right lateral portion of wrapping sheet 87, Figs. 4 and 5), the first containment flap (left lateral portion of wrapping sheet 87, Figs. 4 and 5) being on a first side of the longitudinal axis (P, Fig. 4) and the second containment flap (right lateral portion of wrapping sheet 87, Figs. 4 and 5) being on a second side of the longitudinal axis (P, Fig. 4), the first and second containment flap (lateral portions of wrapping sheet 87, Figs. 4 and 5) each comprising:
	a base portion (portion of lateral portion with elastic elements 90, Figs. 4 and 5) including a proximal and a distal end (the distal end of this portion is the outermost end, and the proximal end of this portion is the innermost end, i.e. where the lateral portion begins to angle upwards); and 
	a projection portion (distal edge portion 88, Figs. 4 and 5) configured to extend away from the body facing surface (interior surface of body side liner 84, Figs. 4 and 5; as seen in Fig. 5, the distal portions 88 are angled away from the surface of 84) of the chassis (12, Fig. 4) in at least the crotch region (15, Fig. 4) when the absorbent article (10, Fig. 4) is in a relaxed configuration (as seen in Figs. 4 and 5); and
a waist containment member (pocket 30, Figs. 4-6D, 8) disposed on the body facing surface (interior surface of body side liner 84, Figs. 4, 5, and 8) of the chassis (12, Figs. 4 and 8), the waist containment member (30, Figs. 4-6D, 8) comprising:

	a proximal portion (section formed by wall 43, Figs. 8 and 9), the proximal portion (section formed by wall 43, Figs. 8 and 9) being coupled to the body facing surface (interior surface of the body side liner 84, Figs. 4, 5, and 8) of the chassis (12, Figs. 4 and 8); and
	a distal portion (section formed by middle portion 41, Figs. 8 and 9), a fold (31, Figs. 8 and 9) separating the distal portion (section formed by middle portion 41, Figs. 8 and 9) from the proximal portion (section formed by wall 43, Figs. 8 and 9), the distal portion (section formed by middle portion 41, Figs. 8 and 9) of the waist containment member or pocket (30, Figs. 4-9) being free to move with respect to the chassis (12, Figs. 4-9) when the absorbent article (10, Fig. 1) is in the relaxed configuration (as seen in Figs. 8 and 9, the distal portion can move; ¶ [0030-0032]).

Chmielewski teaches an absorbent article, thus being in the same field of endeavor, with a waist containment member (waist elastic systems 38a, 38b, Fig. 1) that has longitudinal side edges that are disposed laterally outward of the base member of a containment flap (501, 502, Figs. 1, 5; the side edges of the elastic systems 38a and 38b extend past the dotted line showing the placement of containment flap 501 in Fig. 1) and laterally inward of the chassis longitudinal side edges (edges marked by leg openings 28a and 28b, Fig. 1). Using a smaller waist containment member allows for less elastic material to be used, reducing manufacturing costs, and having a smaller waist containment member will allow for improved comfort and fit as there is only expansion and contraction in a few limited areas of the absorbent article (Col. 8 lines 8-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waist containment member of Takino to have the longitudinal side edges of the waist containment member be disposed both laterally outward of the proximal end of the base portion of the first containment flap and laterally inward of the chassis longitudinal side edges. This allows for reduced manufacturing costs and improved comfort and fit over the construction of Takino (as motivated by Chmielewski Col. 8 lines 8-24). 
Regarding Claim 5, Takino further discloses the waist containment member (pocket 30, Figs. 4-9) provides a containment pocket for containing exudates (¶ [0007]), 
Regarding Claim 6, Takino further discloses the chassis (12, Figs. 4 and 8) further comprises a bodyside liner (84, Figs. 4 and 8) and an outer cover (barrier sheet 86, Fig. 8), the absorbent body (85, Figs. 4 and 8) being disposed between the bodyside liner (84, Figs. 4 and 8) and the outer cover (86, Fig. 8).
Regarding Claim 7, Takino further discloses the bodyside liner (84, Figs. 4 and 8) includes a body facing surface (left surface of 84, Fig. 8), and wherein the proximal portion (section formed by wall 43, Figs. 8 and 9) of the waist containment member (30, Figs. 4-8) is coupled to the body facing surface (left surface of 84, Fig. 8) of the bodyside liner (84, Figs. 4 and 8).
Regarding Claim 8, Takino further discloses the proximal portion (section formed by wall 43, Figs. 8 and 9) of the waist containment member (30, Figs. 4-8) is disposed over the base portion (portion of lateral portion with elastic elements 90, Figs. 4 and 5) of the first and second containment flaps (lateral portions of wrapping sheet 87, Figs. 4 
Regarding Claim 10, in a different interpretation of Takino, Takino further discloses the proximal portion (section formed by wall 43, Figs. 8 and 9) of the waist containment member (30, Figs. 4-8) is disposed under the base portion (portion of lateral portion with elastic elements 90, Figs. 4 and 5) of the first and second containment flaps (lateral portions of wrapping sheet 87, Figs. 4 and 5; as seen in Figs. 4-8, there will be an overlap of the proximal portion of the waist containment member and the base portion of the containment flaps, and this would result in the proximal portion of the waist containment member being under the containment flaps when the garment is flipped).
Regarding Claim 12, Takino further discloses the distal portion (section formed by middle portion 41, Figs. 8 and 9) of the waist containment member (30, Figs. 4-9) is coupled to the proximal portion (section formed by wall 43, Figs. 8 and 9) of the waist containment member (30, Figs. 4-9) near the first longitudinal side edge and the second longitudinal side edge (70c, Figs. 4-9) of the waist containment member (30, Figs. 4-9; since the proximal and distal portions are connected along the entire lateral direction, they are also connected near the side edges).
Regarding Claim 16, Takino further discloses the waist containment member (30, Figs. 8 and 9) comprises at least one elastic member (elastic elements 64, Figs. 8 and 9), and wherein the distal portion (section formed by middle portion 41, Figs. 8 and 
Regarding Claims 17 and 35, Takino further discloses the proximal portion (section formed by wall 43, Figs. 8 and 9) includes a longitudinal length (as seen in Figs. 8 and 9) as measured in a direction parallel to the longitudinal axis (P, Fig. 4; the Y-axis is shown in Figs. 8 and 9) when the absorbent article is in a stretched, laid flat configuration (¶ [0029] indicates the diaper shown in Fig. 8 has not been put on a body) and the distal portion (section formed by middle portion 41, Figs. 8 and 9) includes a longitudinal length (as seen in Figs. 8 and 9) as measured in the direction parallel to the longitudinal axis (P, Fig. 4) when the absorbent article is in a stretched, laid flat configuration (¶ [0029] indicates the diaper shown in Fig. 8 has not been put on a body).
Takino does not disclose that the longitudinal length of the proximal portion is less than the longitudinal length of the distal portion. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the absorbent article of Takino/Chmielewski to have the proximal portion be shorter in the longitudinal direction than the distal portion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” 
Regarding Claim 22, Takino further discloses the distal portion (section formed by middle portion 41, Figs. 8 and 9) includes a free edge (14b, Figs. 8 and 9), the absorbent body (85, Figs. 8 and 9) includes a first end edge (bottom end edge of absorbent body 85, not shown in Figs. 8 and 9) and a second end edge opposite the first end edge (top end edge of absorbent body 85, Figs. 8 and 9), the second end edge (top end edge of absorbent body 85, Figs. 8 and 9) being closer to the waist containment member (30, Figs. 8 and 9) than is the first end edge (bottom end edge of absorbent body 85, not shown in Figs. 8 and 9), and wherein a gap (as seen in Figs. 8 and 9) is provided between the free edge (14b, Figs. 8 and 9) of the distal portion (section formed by middle portion 41, Figs. 8 and 9) of the waist containment member (30, Figs. 8 and 9) and the second end edge (top end edge of absorbent body 85, Figs. 8 and 9) of the absorbent body.
Regarding Claim 23, Takino further discloses the waist containment member (30, Fig. 3) is disposed in the rear waist region (14, Fig. 3).
Claim 31, Takino further discloses the at least one elastic member (64, Figs. 6 and 8) spans substantially from the first longitudinal side edge to the second longitudinal side edge (edges 70c, Fig. 6) of the waist containment member (30, Figs. 8 and 9). 
Regarding Claim 32, Takino further discloses the at least one elastic member (64, Figs. 6 and 8) is coupled to the distal portion (portion with wall 41, Figs. 8 and 9) of the waist containment member (30, Figs. 8 and 9) near the free edge of the distal portion (portion with wall 41, Figs. 8 and 9; at least one of the elastic members is coupled at the free edge of the distal portion, and others are near the edge).
Regarding Claim 33, Takino further discloses the waist containment member (30, Figs. 4, 8, and 9) has a first width in the lateral direction and the chassis (12, Fig. 4) has a second width in the lateral direction.
Takino/Chmielewski is silent whether the ratio of the first width to the second width is greater than about 0.85.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the absorbent article of Takino/Chmielewski to have a ratio of 0.85 of the width of the waist containment member in the lateral direction to the width of the chassis in the lateral direction since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 
Regarding Claim 36, Takino further discloses a free edge of the distal portion (portion with wall 41, Figs. 8 and 9) of the waist containment member (30, Figs. 8 and 9) is disposed closer to the lateral axis than the fold (31, Figs. 8 and 9) separating the distal portion (portion with wall 41, Figs. 8 and 9) from the proximal portion (portion with wall 43, Figs. 8 and 9). Since the claims do not specify that the lateral axis is a central lateral axis, the lateral axis can be interpreted as being anywhere on or in the absorbent article, including closer to the free edge than the fold 31. 
Regarding Claim 37, Takino further discloses the free edge of the distal portion (portion with wall 41, Figs. 8 and 9) is disposed away from a rear waist edge (14a, Figs. 4 and 8, 9) of the rear region (14, Fig. 4). The claim does not specify that the “rear waist edge” must be the edge of the rear region that forms the top edge of the absorbent article. Since the rear region 14 is the rear waist region, any edge of the rear waist region can be considered a rear waist edge.
Regarding Claim 38, Takino further discloses the free edge of the distal portion (portion with wall 41, Figs. 8 and 9) of the waist containment member (30, Figs. 8 and 9) is disposed closer to the lateral axis than the rear waist edge (14a, Fig. 4) of the rear region (14, Fig. 4). Since the claims do not specify that the lateral axis is a central lateral .
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Takino et al (US 2017/0128281) in view of Chmielewski et al (US 6699228) further in view of Turner (US 6135988).
Regarding Claim 34, Takino/Chmielewski is silent regarding a pair of longitudinally extending fold lines for folding the absorbent article into a folded configuration, the fold lines comprising a first longitudinally extending fold line and a second longitudinally extending fold line, the first longitudinally extending fold line being on a first side of the longitudinal axis and the second longitudinally extending fold line being on a second side of the longitudinal axis, wherein the waist containment member first longitudinal side edge is disposed laterally outward of the first longitudinally extending fold line and the waist containment member second longitudinal side edge is disposed laterally outward of the second longitudinally extending fold line.
Turner teaches an absorbent article, thus being in the same field of endeavor, with longitudinally extending fold lines (52, Fig. 1, and the corresponding symmetrical line on the other side of the article, Col. 8 lines 47-64) for folding the absorbent article into a folded configuration, the fold lines comprising a first longitudinally extending fold line (52, Fig. 1) and a second longitudinally extending fold line (unmarked, Fig. 1; Col. 8 lines 47-64), the first longitudinally extending fold line (52, Fig. 1) being on a first side of the longitudinal axis (central longitudinal axis of article 10, Fig. 1) and the second longitudinally extending fold line (unmarked, Fig. 1; Col. 8 lines 47-64) being on a second side of the longitudinal axis (Col. 8 lines 47-64), wherein the waist containment 
Therefore, it would have been obvious to modify the absorbent article of Takino/Chmielewski to have two longitudinally extending fold lines, and to have the longitudinal side edges of the waist containment member be disposed laterally outward of the longitudinal fold lines, to ensure the absorbent article when folded covers the entirety of the topsheet (as motivated by Turner Col. 8 lines 47-64).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Takino et al (US 2017/0128281) in view of Chmielewski et al (US 6699228) further in view of Sauer et al (US 6506185).
Regarding Claim 39, Takino/Chmielewski is silent whether the distal portion of the waist containment member is coupled to the proximal portion of the waist containment member at a first tack-down region and a second tack-down region, the first tack-down region disposed laterally outward of the proximal end of the base portion of the first containment flap and the second tack-down region disposed laterally outward of the proximal end of the base portion of the second containment flap, and wherein the distal portion is uncoupled to the proximal portion between the first tack-down region and the second tack-down region.

Therefore, it would have been obvious to modify the waist containment member of Takino/Chmielewski to have the proximal and distal portions coupled together at a first and second tack-down region that are both disposed laterally outward of the first and second containment flaps and uncoupled between the tack-down regions to allow the waist containment member to be secured to the absorbent article, but still capable of moving freely everywhere but at the bonded portions to form a pocket to contain waste (as motivated by Sauer Col. 5 line 5 – Col. 6 line 57). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781